Order entered July 5, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00639-CV

                                STACI BOWSER, Appellant

                                              V.

              CRAIG RANCH EMERGENCY HOSPITAL, L.L.C., Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-00158-2012

                                          ORDER
       Before the Court is Destiny M. Moses’s June 30, 2016 request for an extension of time to

file the reporter’s record. Ms. Moses’s request is GRANTED. The reporter’s record shall be

filed within THIRTY DAYS of the date of this order. The Clerk of the Court is DIRECTED to

send a copy of this order to Kimberly Tinsley, Official Court Reporter for the 401 st Judicial

District Court, and to Destiny M. Moses, Deputy Court Reporter.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE